PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/792,131
Filing Date: 24 Oct 2017
Appellant(s): Beckenbach, Martin, J.



__________________
Jonathan Gray
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102/103
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent Application Publication No. US 2014/0314896 (hereinafter “Sutton”).Regarding claims 1 and 3Anticipatory Position 	Sutton teaches a printed mold (mat or liner) comprising a substrate material with a three-dimensional representation of a two-dimensional image on the substrate (abstract).  Sutton teaches the two-dimensional image includes a photograph in a digital format (paragraphs [0064] and [0065]).  Sutton teaches a method of forming the printed mold includes depositing material onto a substrate to form a printed mold with, having, and/or comprising a three-dimensional image.  More specifically, the manufacturer can use the two-dimensional (graphical input) image to determine locations, sizes, shapes, 112c, 114c, and the unlabeled portion onto which 112c and 114c are applied, labeled as “second portion,” where each of the plurality of portions (three different portions) are defined by the relative positions of two adjacent pixels in a two-dimensional photograph are continuous and a plurality of portions 110 are present (paragraphs [0053] – [0059]; Annotated Figure 5, shown below; and Figures 1C and 6), where these three different portions and the teachings pointed out above correspond to the claimed features requiring a substrate having a surface having a plurality of portions having at least a first height being continuous, wherein a first portion of the plurality of portions has a shape defined by the respective locations of a first set of adjacent pixels within the digital image and is bounded by a portion of the surface having a second height, wherein a second portion of the plurality of portions has a shape defined by the respective locations of a second set of adjacent pixels within the digital image and is bounded by the portion of the surface having the second height, wherein the first portion and the second portion are separated by the portion of the surface having the second height, wherein the shape of the portion of the surface having a second height is defined by a third set of adjacent pixels. 
    PNG
    media_image2.png
    428
    893
    media_image2.png
    Greyscale
Alternate Obviousness Position 	It is noted that the disclosure highlighted above is incorporated herein.  In the alternative, as previously mentioned, Sutton teaches the two-dimensional image includes a photograph in a digital format (paragraphs [0064] and [0065]).  Sutton teaches a method of forming the printed mold includes depositing material onto a substrate to form a printed mold with, having, and/or comprising a three-dimensional image.  More specifically, the manufacturer can use the two-dimensional (graphical input) image to determine locations, sizes, shapes, density, height, number of layers, etc. of the deposited material (paragraph [0068]).  Sutton also teaches the manufacturer can deposit one or more layers of ink or other suitable material onto the surface of the substrate 130, thereby forming the raised areas 110. Thus, the manufacturer can form the raised areas 110 with desired height, size, and shape by applying a desired number of layers of ink or other material at desired locations on the surface of the substrate 130 Regarding claim 2 	In addition, Sutton teaches the printed mold is created using a mold (paragraph [0073]).Regarding claims 4 and 7	In addition, it is noted that both claims 4 and 7 do not provide any further structure to the floormat or floor liner of claim 1, therefore the rejection of claims 1 and 3, provided above, also anticipates, or in the alternative is obvious over, the structure of the floormat or floor liner as recited in claims 4 and/or 7. 	In the alternative, although Sutton does not explicitly teach “each pixel of the first set of pixels and the second set of pixels has an initial pixel value below a predetermined threshold” or “each pixel of the first set of pixels and the second set of pixels has an initial pixel value above a predetermined threshold,” this feature is .
(2) Response to Argument
APPELLANT’S ARGUMENT (1):  On page 10 from the Appeal Brief, Annotated Figure 5 fails to disclose the features of the claim because the claim requires a first portion and a second portion of the plurality of portions that have at least a first height.  The first height being greater than the second height.  Therefore, there are not two portions (first and second portions) separated by the portion having the lower second height, which is not represented in the Annotated Figure.  	EXAMINER’S RESPONSE (1): The Appellant’s argument is not commensurate in scope with the claims.  Independent claim 1 requires “a plurality of portions having at least a first height”.  There is no requirement in the claim that each (or two separate portions) of the plurality of portions must have at least a first height.  On the contrary, the claim, as currently written, does not preclude a finding from the prior art where first, second, or more portions may each have any height and the limitation from the claim would be met as long as at least one of the first, second, or other portions have the first height.  To emphasize, the “at least a first height” limitation provides a scope to the claim where a reasonable interpretation includes a collection of portions which make up the claimed plurality of portions may have different heights, contrary to the position taken by the Appellant.  The examiner additionally notes that the Annotated Figure 5 from Sutton positively illustrates locations for the claimed first height and the claimed second height, where the first height is greater than the second height, as required by claim 1.
APPELLANT’S ARGUMENT (2):  On page 10 from the Appeal Brief, the second portion is not bounded by the portion having the second height in the drawing of Sutton; EXAMINER’S RESPONSE (2): The Appellant appears to require the term “bounded” to be a synonym or more closely requiring a feature more accurately expressed by the term “encompassing” or “enclosed by.”  The examiner relies upon dictionary.com which defines bounded as “having bounds or limits,” and also defines bounds as “a limit; boundary.”  Therefore, the examiner is of the position that the second portion shares a boundary with (or is bounded by) the portion having the second height in the drawing of Sutton.  In other words, the examiner respectfully submits that the Appellant’s argument is not commensurate in scope with the language of claim 1.
 	APPELLANT’S ARGUMENT (3):  On page 11 from the Appeal Brief, the shape of the second portion is not defined by a set of adjacent pixels but is instead defined by the absence of pixels.
EXAMINER’S RESPONSE (3): It is well known that a 2D digital photograph includes many pixels.  It is also well known that a difference in the pixels (such as brightness, color, etc.) is required to differentiate features within such a 2D digital image. Therefore, it is the examiner’s position that the different portions of the mat, including the claimed second portion, is defined by the pixels present its 2D digital image.  It is additionally noted that the feature to which the Appellant refers is a product-by-process limitation.  The Appellant has failed to provide any evidence or persuasive reasoning showing how the manner in which the 2D digital image is rendered into a 3D mat would imply any structural difference between the structure of the floor mat, as claimed, and the product disclosed in the prior art.  Moreover, there is no evidence in APPELLANT’S ARGUMENT (4):  On page 11 from the Appeal Brief, the second portion as defined in the Office action has a height which results in no instance in which the area (of the second portion) will have a height that is “at least a first height” and there is no instance in which this second portion will be bounded by a portion with a lower height. 
EXAMINER’S RESPONSE (4): These arguments are not commensurate in scope with the claims and appear to be substantial duplicates of previous arguments.  EXAMINER’S RESPONSE (1) and EXAMINER’S RESPONSE (2) have addressed these arguments and are incorporated herein.
 	APPELLANT’S ARGUMENT (5):  On page 12 from the Appeal Brief, Sutton does not teach that the location, shape, and size of the raised portions are determined by the relative locations of the pixels in the image, and thus the primary mode of depicting the image is different from that of the claimed invention.  Therefore, it would not be obvious to modify Sutton to disclose limitations of the independent claim, as this would change the very principle operation of Sutton.
EXAMINER’S RESPONSE (5): The Appellant’s argument provides evidence that the alleged difference between the prior art and claims are directed to the manner, method, or mode in which the portions are transferred from a 2D digital image to its 3D rendered mat.  However, given the fact that the claims are directed to a product, the claimed mat is not limited to the manipulations of the recited steps, only the structure implied by the steps.  As is addressed in EXAMINER’S RESPONSE (3), the Appellant 




Respectfully submitted,
/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.